Citation Nr: 1507654	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left shoulder disability.

2.  Entitlement to an evaluation in excess of 50 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 2007 to February 2010.  

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2012 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists solely of electronic records Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to an evaluation in excess of 10 percent a left shoulder disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Throughout the period of the claim, the occupational and social impairment from the Veteran's major depressive disorder has more nearly approximated total than deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a 100 percent initial rating for major depressive disorder have been met throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to a 100 percent disability rating for major depressive disorder throughout the period of the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Major depressive disorder (Diagnostic Code 9434) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
                         
Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  The assigned GAF score does not determine the disability rating VA assigns, but it is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).             

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In the October 2012 rating decision on appeal, the Veteran was granted a 10 percent rating for major depressive disorder, effective June 17, 2011.  In an April 2014 Decision Review Officer Decision, the Veteran's evaluation was increased to 50 percent for the period of the claim.

For the reasons explained below, the Board has determined that a 100 percent rating is warranted throughout the period of the claim.

According to an October 2011 VA treatment note, the Veteran reported symptoms of passive suicidal ideation, depressed mood, anxiety, alcohol use, and some insomnia and was assigned a GAF score of 55.

In connection with November 2011 VA treatment, the Veteran reported that he had anxiety and insomnia because he hated his job along with chronic passive suicidal ideation.  The Veteran had good hygiene, no abnormal movements, good eye contact, regular speech, fair mood, constricted affect, goal-directed thought processes, adequate insight, judgment, and impulse control, and was fully oriented, with no homicidal ideation, hallucinations, or delusions.  A GAF score of 57 was provided.

According to a December 2011 VA treatment note, the Veteran reported he had many stressors at home and work, continued alcohol use, difficulty sleeping, and that "he could be better."

In connection with January 2012 VA treatment, the Veteran reported depressed mood, decrease in alcohol consumption, anxiety, insomnia, and intermittent passive suicidal ideation.  He was properly groomed and fully oriented, with good eye contact, regular speech, fair mood, constricted affect, logical thought processes, adequate insight, judgment, and impulse control, and no suicidal or homicidal ideation, hallucinations, or delusions.  He was assigned a GAF score of 60.

In September 2013, the Veteran's girlfriend, T.H., reported that his mental health diminished within the past few years from a very outgoing person interested in fitness, to an individual who lost interest in many things, and was always depressed and isolated.  T.H. stated the Veteran did not have many friends, was easily angered, tended to verbally abuse others, and completely isolated himself by moving to Florida.  She stated she observed the Veteran's obsessive rituals of doing things in sets of threes, continuous depression, and that he stated he wanted to commit suicide.  T.H. recalled that the Veteran would forget what he just said, had extreme difficulty adapting to stressful circumstances, which caused him to become high strung, extremely irritable, and have multiple panic attacks per week.

In October 2013, coworker D.O. reported that he noticed the Veteran's performance at work had diminished within the past two years.  He noted that the Veteran had an altercation with another coworker due to his depression and inability to adapt to the stressful situations at his job, which resulted in an accommodation allowing him to work from home.  D.O. stated that working from home worsened the Veteran's depression symptoms of irritability, fatigue due to lack of sleep, obsessive rituals of checking the locks on his doors and windows, checking under the bed and in closets, and doing things in threes, lack of personal hygiene that his girlfriend had to manage, and that he noticed the Veteran appearing disoriented and with gross impairment in thought processes.  D.O. noted that the Veteran had lost contact with his family and only spoke to D.O. because he was a veteran.  He stated that the Veteran was not able to maintain relationships at work, had been given several warnings, and another incident would result in termination.  

A December 2013 VA treatment note indicates the Veteran reported symptoms of anhedonia, lack of motivation, fatigue, sleep impairment, social isolation, difficulty tolerating stress, daily anxiety, frequent panic attacks, concentration and memory impairment, irritability, increased anger, frequent suicidal ideation with a plan in the past month, obsessive compulsive behaviors such as doing things in pattern of threes, and occasional visual hallucinations of seeing shadows and auditory hallucinations.  He stated that was recently engaged, adopted a dog, his family did not understand his mental health issues, and that he planned to stop going to school because it was increasingly overwhelming.  He stated that his fiancée quit her job to assist him during the day due to his difficulty dealing with stress and prior suicidal attempt in January 2014 by car asphyxiation.  The Veteran was found to be adequately groomed, fully alert and oriented, friendly, cooperative, and slightly depressed with some range in affect, normal speech, and good judgment and insight. 

In connection with February 2014 VA treatment, the Veteran reported work-related stress, feeling annoyed with a supervisor, and that he was constantly depressed, isolated, and did not like to be around others.  He indicated that he had symptoms of unprovoked irritability and angry outbursts, poor sleep, low sex drive, poor memory and concentration, chronic suicidal ideation, feelings of hopelessness, auditory hallucinations, and that his employer gave him an accommodation to work from home due to his irritability.  He was alert, pleasant, fully oriented, and appropriately dressed, with relevant speech, euthymic mood, constricted affect, rational thinking, mild to moderate cognitive decline with difficulties in recalling names and details of events, intact concentration, fair judgment and insight, and no verbalized delusions, obsessions, or suicidal or homicidal thoughts.

In connection with March 2014 VA treatment, the Veteran reported a depressed mood, severe anxiety, panic symptoms, insomnia, hopelessness, recent intoxications, chronic suicidal ideation, and daily angry outbursts at his fiancée.  The Veteran also stated that he had obsessive rituals, to include washing his face three times, checking doors three times, and lifting weights in odd-ending repetitions for the past 18 months.  The Veteran was lucid, alert, with good eye contact, normal speech, no sign of psychotic thinking, poor insight in to alcohol abuse, unstable and depressed mood, and was assessed as a threat to himself.  The treatment note indicates the Veteran attempted suicide by asphyxiation in January 2014 while under the influence of alcohol, that he maintained a plan of asphyxiation, and contemplated driving his car into a tree after another incident resulting from an argument with his fiancée.  

In connection with April 2014 VA treatment, the Veteran reported daily suicidal ideation but no plan and was found fully oriented, with normal appearance, irritable mood, constricted affect, rational, goal-oriented thinking, fair insight and judgment, good impulse control, mild to moderate cognitive decline, and no obsessional rituals, hallucinations, delusions, or homicidal ideation.

In connection with May 2014 VA treatment, the Veteran reported poor sleep, no outside activities, isolation, ongoing suicidal ideation.  A dysphoric and irritable mood, constricted affect, fair insight and judgment, good impulse control, and no hallucinations, delusions, or homicidal ideation were noted.

In connection with October 2014 VA treatment, the Veteran reported a depressed mood with intermittent suicidal ideation, that he continued to work out of his home, and had a good, stable relationship with his finance.  The Veteran's appearance was within normal limits, with dysphoric and irritable mood, constricted affect, good judgment and impulse control, and no hallucinations or delusions.

In a November 2014 VA Form 9, the Veteran stated that his depression symptoms included daily suicidal ideation, obsessive rituals that involved doing daily tasks three times or in relation to the number three, near continuous panic or depression that required his fiancée to help him with basic tasks, difficulty dealing with authority, hallucinations, neglect of his appearance, unprovoked irritability, an inability to adapt to stressful circumstances, inappropriate behavior, and disorientation.  The Veteran stated that he constantly thought of suicide, had anxiety, at least two panic attacks per day that caused him to lie on his bedroom floor until they pass, and that he was unable to perform occupational tasks because of disturbances in motivation and mood.  He stated that he persistently saw hallucinations of a person walking around at night in a hooded sweatshirt, and forgets dates due to loss of memory.  He indicated that he was unable to perform all duties of his occupation, had no friends, and was severely isolated from everyone except his fiancée.

The Board concludes that the social and occupational impairment from the Veteran's service-connected psychiatric disability has more nearly approximated total than deficiencies in most areas throughout the period of the claim.  The record reflects that the disability has been manifested by hallucinations, grossly inappropriate behavior, persistent danger of hurting self, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss.  Evidence of record supports a finding that the Veteran's chronic suicidal ideation with plans and a January 2014 attempt cause him to be a persistent danger to hurting himself.  In addition, the record reflects that symptoms of depression, obsessional rituals, anxiety, panic attacks multiple times per week, and the inability to cope with stressful situations prevented the Veteran from working outside of the home and performing activities of daily living independently.  The Board finds the Veteran's reports of his symptoms and behaviors to be credible as they were internally consistent and consistent with buddy statements and treatment notes. 

The Board acknowledges that the Veteran's GAF scores between 55 and 60 do not support a higher rating.  Never the less, the records from the Veteran's VA treatment records and the lay evidence of record support a finding that a 100 percent rating is warranted throughout the period of the claim.  

ORDER

An initial rating of 100 percent for major depressive disorder is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.


REMAND

The Board's review of the record reveals that further development is warranted before the issue of entitlement to an evaluation in excess of 10 percent for status post arthroscopic repair, left shoulder, is decided.

The Board observes that, following the issuance of a Supplemental Statement of the Case (SSOC) dated in June 2012, the RO received additional evidence relevant to the issue on appeal.  Specifically, a November 2014 VA examination report was associated with the record following the issuance of the June 2012 SSOC.  Therefore, remand is required for the Agency of Original Jurisdiction (AOJ) to issue an SSOC with consideration of the additional evidence.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

The RO or the AMC should provide the Veteran and his representative an appropriate supplemental statement of the case on the issue of entitlement to a rating in excess of 10 percent for a left shoulder disability and allow the Veteran the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


